AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                      FILED IN THE
                                                     Eastern District of Washington                         U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF WASHINGTON

                           GARY W.,
                                                                                                       Dec 28, 2018
                                                                     )                                        SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:17-CV-05155-MKD
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court orders that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 17) is Granted.
u
              Defendant's Motion for Summary Judgment (ECF No. 18) is Denied.
              The matter is REVERSED and REMANDED to the Commissioner of Social Security for further proceedings consistent
              with the Court's Order at ECF 19.
              Judgment in favor of the Plaintiff.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Mary K. Dimke                                                 on cross-motions for summary
      judgment.


Date: December 28, 2018                                                    CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          %\Deputy Clerk

                                                                            Angela Noel
